Citation Nr: 1315448	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  10-37 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for low back disability and if so, whether service connection is warranted. 

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for right hip disability.

4.  Entitlement to service connection for cervical myositis and cervical degenerative joint disease (cervical spine disability).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied service connection for a right hip disability and determined that new and material evidence had not been received to reopen a claim of service connection for a low back disability.  A May 2010 rating decision denied service connection for a cervical spine disability.  

The Board notes that a July 2010 statement of the case identifies a February 2010 RO decision in which the RO determined that new and material evidence had not been received to reopen the claims for entitlement to service connection for the low back disability, and denied service connection for the right hip disability, as the rating action on appeal in this matter.  The Board observes, however, that a prior March 2008 RO decision (noted above) which, in pertinent part, denied service connection for a right hip disability and determined that new and material evidence had not been received to reopen a claim of service connection for a low back disability is not final.  In fact, the Veteran's actually submitted a timely substantive appeal as to the issues of entitlement to service connection for a right hip disability, and the decision that new and material evidence had not been received to reopen a claim of service connection for a low back disability in January 2009.  See Rivera v. Shinseki, 654 F.3d 1377, 1381 (Fed. Cir. 2011) (38 U.S.C.A. § 7105(d)(3) does not prescribe a particular format for the Veteran's appeal or a particular degree of specificity that must be provided).  Thus, the March 2008 RO decision is not final and that the claims of service connection for a right hip disability, and the decision that new and material evidence had not been received to reopen a claim of service connection for a low back disability have been pending since that time. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for low back disability, right hip disability, and cervical spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Service connection for low back disability was denied on the merits by an unappealed rating decision in March 1957; thereafter unappealed rating decisions in August 1966, February 1979, and July 1985 denied reopening of the Veteran's claim.

2.  Evidence received since July 1985 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for low back disability.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's low back claim and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

Also, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a back disorder was originally denied by an unappealed rating decision in March 1957; and a petition to reopen the claim was denied in August 1966 and February 1979.  The Veteran did not appeal these decisions.  Thereafter a rating decision in July 1985 denied reopening of the claim.  The Veteran did not appeal, and no additional evidence pertinent to the issue was physically associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie, 24 Vet. App. 242, 251-52.  Thus, the July 1985 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302; 20.1105 (2012).

The specific reason service connection was denied on the merits in March 1957 was that the Veteran failed to report for a VA examination.  Although he was treated in service in June 1954 for low back strain, separation examination in March 1955 did not show evidence of any low back pathology.  Thus there was no evidence establishing a current disability.  Evidence received after the July 1985 rating decision includes records noting the Veteran injured his low back and neck lifting a battery at work, he subsequently underwent a lumbar spine laminectomy, and current treatment records diagnose lumbar spondylosis.  As these records indicate that the Veteran has a current low back disability, the reason for the original denial of the claim, the Board finds that these treatment records are sufficient to warrant reopening under the "low threshold" established by Shade, 24 Vet. App. 110.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for low back disability is reopened.

REMAND

When the VA is put on notice of the existence of Social Security Administration (SSA) disability records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Moreover, the RO should obtain any additional ongoing treatment records pertinent to this claim.  Id.

"In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i) (2012).  The Veteran has not been afforded a VA examination to determine if any current low back and right hip disability present is related to service.  

Although the Veteran was afforded such an examination and opinion regarding his cervical spine disability in April 2010, as pertinent medical records need to be associated with the Veteran's claims file, the VA examiner who conducts the low back and right hip examination should again provide such opinion after a review of the additional treatment records.  The duty to assist a veteran in obtaining and developing available facts and evidence includes obtaining a thorough and contemporaneous medical examination that considers the prior medical treatment records.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request all documents pertaining to an award of disability benefits from the SSA.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of the nature, extent and severity of his back, right hip and cervical spine problems during and since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  The RO should obtain copies of all additional treatment records concerning the Veteran's low back, cervical spine, and right hip since February 2010.  

4.  Schedule the Veteran for a VA examination by an appropriate medical doctor to ascertain the origins of his current low back, cervical spine, and right hip disorders.  The claims folder should be made available and reviewed by the examiner.  The examiner should conduct all indicated tests and studies deemed appropriate including X-rays and all clinical findings should be reported in detail.  After a detailed review of the Veteran's medical history and his competent reports regarding the onset of his low back, right hip  and neck complaints as well as after the examination, answers should be provided to the following questions:

a.  What is the diagnosis of each low-back, cervical spine, and right hip disorder?

b.  As to each diagnosed low-back, cervical spine, and right hip disorder, the examiner is requested to provide an opinion as to whether it is at least as likely as not that it each disability is related to or had its onset in service.  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his various disabilities (i.e., pain, limitation of motion, and swelling, etc . . .) in-service and since that time even when not documented in medical records. 

In providing answers to the above questions, the examiner should comment on and/or take note of the Veteran's May 1953, in-service cervical muscle spasm, June 1954 in-service low back strain, and post-service work-related injury lifting a battery.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.

4.  Then readjudicate the low-back, cervical spine, and right hip disorder claims on a de novo basis.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


